VandeRbüRgh, J.1
We are unable to distinguish this ease from Shaubut v. St. Paul & S. C. R. Co., 21 Minn. 502. The obstruction complained of is not on or abutting the lands of any of the plaintiffs; neither is access thereto cut off by such obstruction. The inconvenience arising from the occupation and use of the street by the defendants may be experienced in a greater degree by occupants of these lands than by others whose lands are more remotely situated on the same highway, or others communicating with it, but it is the same in kind. It would be difficult to draw the line between those who are entitled to damages and those who are not, so as to enable the court to distinguish the alleged injury to these plaintiffs from that which must be held common to the public. The remedy must be one prosecuted on behalf of the public, and the order sustaining the demurrer should be affirmed.

 Berry, J., was absent and took no partin this case.